Exhibit 10.1
EMPLOYMENT AGREEMENT


       United States Oil & Gas Corp., a Delaware corporation, located at 11782
Jollyville Road, Suite 211B, Austin, Texas 78759 (hereinafter referred to as
“Employer”) and Alex Tawse of 11501 Charred Oak Drive, Austin, TX 78759
(hereinafter referred to as “Employee”) in consideration of the mutual promises
made herein, agree as follows:




ARTICLE 1.  TERM OF EMPLOYMENT


Specific Period


        Section 1.01.  Employer hereby employs Employee and Employee hereby
accepts employment with Employer for a period of twenty four (24) months,
beginning on January 1, 2011. This agreement replaces prior agreement dated
January 5, 2010.


Automatic Renewal


        Section 1.02.  This Agreement shall be renewed automatically for
succeeding terms for six (6) months each unless either party gives written
notice to the other of at least thirty (30) days prior to the expiration of any
term of his/its intention not to renew.


“Employment Term” Defined


        Section 1.03.  As used herein, the phrase “employment term” refers to
the entire period of employment of Employee by Employer hereunder, whether for
the periods provided above, or whether terminated earlier as hereinafter or
extended by mutual Agreement between Employer and Employee.




ARTICLE 2.  DUTIES AND OBLIGATIONS OF EMPLOYEE


General Duties


        Section 2.01.  Employee shall serve as the President and Chief Executive
Officer of the Employer. The Employee shall do and perform all services, acts,
or things necessary or advisable to manage and conduct and be responsible for
the executive management of the Employer.  The Employee shall report directly to
Board of Directors of the Employer.


Devotion to Employer’s Business


        Section 2.02.  Employee shall devote his productive time, ability and
attention to the business of Employer during the term of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
Non-Competition Obligation




Section 2.03.  (a) In addition to the other obligations agreed to by Employee in
this Agreement, Employee agrees that during his employment with Employer and
following the termination of his employment by Employer he shall not at any
time, directly or indirectly, (i) induce, entice, or solicit any employee of
Employer to leave his employment, or (ii) contact, communicate or solicit any
customer of Employer derived from any customer list, customer lead, mail,
printed matter or other information secured from Employer or its present or past
employees, or (iii) in any other manner use any customer lists or customer
leads, mail, telephone numbers, printed material or material of Employer
relating thereto.


(b) It is the desire and intent of the parties that the provisions of this
Section 2.03 shall be enforced to the fullest extent permissible under the laws
and public policies of the State of Delaware.  Accordingly, if any particular
portion of this Section 2.03 shall be adjudicated to be invalid or
unenforceable, this Section 2.03 shall be deemed amended to (i) reform the
particular portion to provide for such maximum restrictions as will be valid and
enforceable or if that is not possible, then (ii) delete there from the portion
thus adjudicated to be invalid or unenforceable.


Trade Secrets


        Section 2.04.  (a) The parties acknowledge and agree that during the
term of this Agreement and in the course of the discharge of his duties
hereunder, Employee shall have access to and become acquainted with information
concerning the operations and processes of Employer, including without
limitations, financial, personnel, sales, scientific and other information that
is owned by Employer and regularly used in the operation of Employer’s business
and that such information constitutes Employer’s trade secrets.


                                (b) Employee specifically agrees that he shall
not misuse, misappropriate, or disclose any such trade secrets, directly or
indirectly, to any other person or use them in any way during the term of this
Agreement.




ARTICLE 3.  OBLIGATIONS OF EMPLOYER


General Description


        Section 3.01.  Employer shall provide Employee with the compensation,
incentives, benefits and business expense reimbursement specified elsewhere in
this Agreement.


 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 4.  COMPENSATION OF EMPLOYEE


Salary


        Section 4.01.  (a) As compensation for the services to be performed
hereunder, Employee shall receive from Employer a monthly salary of twelve
thousand Dollars ($12,000).


 (b) The salary shall be payable in equal monthly installments, subject only to
such payroll and withholding deductions as may be required by law and other
deductions applied generally to employees of Employer for insurance and other
employee benefits.


 (c) Employee shall receive such quarterly bonuses as may be determined by
Employer’s Board of Directors. All such bonuses shall be paid to Employee on the
same basis as bonuses earned or awarded to other employees, officers, or
directors of the Company.




ARTICLE 5.  EMPLOYMENT INCENTIVES


Stock


        Section 5.01.  (a) Employer plans to institute a stock option plan
sometime in 2011 and Employee will be able to participate in that plan under
separate agreement to be developed.
 
 
ARTICLE 6.  EMPLOYEE BENEFITS


Annual Vacation


        Section 6.01.  Employee shall be entitled to three (3) weeks vacation
time each twelve (12) months with full pay.  If Employee is unable for any
reason to take the total amount of authorized vacation time during any year, he
may accrue that time and add it to vacation time for any following twelve (12)
months. If Employee resigns or is terminated at any time for any reason,
Employee will be paid for unused vacation time within 10 days from the last day
of employment.


 
3

--------------------------------------------------------------------------------

 
 
Illness


        Section 6.02.  Employee shall be entitled to five (5) days per twelve
(12) months as sick leave with full pay.  Sick leave may not be accumulated.


Medical Coverage


        Section 6.03.  Employer will offer medical and dental coverage to
employee when such plans are available on the same terms coverage is offered to
other employees. Currently, no coverage exists.


Key-Man Insurance


        Section 6.04.  Employer may, at its election and expense and for its
benefit, insure itself against the loss of the Employee’s services through death
or disability.

 
ARTICLE 7.  BUSINESS EXPENSES


Reimbursement of Ordinary Business Expenses


        Section 7.01.  All business expenses reasonably incurred by Employee in
promoting the business of Employer, including expenditures for entertainment,
lodging and travel, are to be paid for, either by advance or reimbursement by
Employer.




Reimbursement of Other Business Expenses


        Section 7.02.  Employer shall promptly reimburse Employee for all other
reasonable business expenses incurred by Employee in connection with the
business of Employer.




ARTICLE 8.  TERMINATION OF EMPLOYMENT


Termination for Cause


        Section 8.01.  Employer reserves the right to terminate this Agreement
if Employee willfully breaches or habitually neglects the duties which he is
required to perform under the terms of this Agreement; or commits such acts of
dishonesty, fraud, misrepresentation or other acts of moral turpitude as would
prevent the effective performance of his duties. Employee must have a ten-day
cure period to resolve any issues submitted in writing by the board of directors
before any termination will take effect.


 
4

--------------------------------------------------------------------------------

 
 
Termination Without Cause


        Section 8.02. This Agreement shall be terminated upon the death of
Employee.




Disability


        Section 8.03. If Employee is prevented from performing his duties
because of illness or disability for a continuous period of 30 days, the Company
may terminate this Agreement without further notice.  In such event, all of the
Company obligations shall cease except that Employee shall receive, when the
thirty-day period expires, severance pay of $36,000.




Payment on Termination


        Section 8.04.  Notwithstanding any provision of this Agreement, if
Employer terminates this Agreement without cause, Employee shall be entitled to
and Employer shall pay to Employee all salary compensation, Profit Sharing,
Stock Options, Accrued Vacation time, to which the Employee would otherwise have
been entitled as though this Agreement had continued in full force and effect;
however, provided that if Employee accepts other employment, Employee will then
and there not be entitled to compensation under this Agreement from the date the
Employee agrees and accepts such other employment. Employee shall not be
obligated to either seek or accept other employment as a condition precedent to
receiving any compensation otherwise payable under this section.




Termination by Employee


        Section 8.05. Employee may terminate his obligations under this
Agreement by giving Employer at least thirty (30) days written advance notice.




ARTICLE 9.  GENERAL PROVISIONS


Notices


        Section 9.01.  Any notices to be given hereunder by either party to the
other shall be in writing and may be transmitted by personal delivery or by
mail, registered or certified, postage pre-paid with return receipt
requested.  Mailed notices shall be addressed to the parties at the addresses
appearing at the introductory paragraph of this Agreement.  Each party may
change that address by written notice in accordance with this section. Notices
delivered personally shall be deemed communicated as of the date of actual
receipt; mailed notices shall be deemed communicated as of the date of mailing.


 
5

--------------------------------------------------------------------------------

 
 
Arbitration


        Section 9.02.  (a) Any claim or controversy arising between Employer and
Employee involving the construction application or alleged breach of any of the
terms, provisions, or conditions of this Agreement shall upon the written
request of either party served on the other be submitted to
arbitration.  Arbitration shall be conducted in accordance with the employment
rules of the judicial arbitration mediation service (“JAMS”) and under the laws
of the State of Delaware. Any award issued there under shall be final and
binding upon the parties and may be entered as a judgment in any court of
competent jurisdiction.
 
(b) Employee shall not be responsible for the payment of any cost exceeding that
for which he would be responsible had he brought such claim in a court of
competent jurisdiction.


(c) Employer shall be responsible for the payment of all arbitration fees and
cost, which may be required.
 
(d) The arbitrator(s) hearing any arbitration hereunder may award Attorney fees
and cost to the prevailing party.


(e) All discovery rights otherwise available under Delaware law shall be
available in any arbitration brought hereunder.




Attorneys’ Fees and Costs


        Section 9.03.  If any legal action is necessary to enforce or interpret
the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which that party may be entitled.  This provision shall be
construed as applicable to the entire Agreement.




Entire Agreement


        Section 9.04.  This Agreement supersedes any and all other Agreements,
either oral or in writing, between the parties hereto with respect to the
employment of Employee by Employer and contains all of the covenants and
Agreements between the parties with respect to that employment in any manner
whatsoever.  Each party to this Agreement acknowledges, that no representation,
inducements, promises, or Agreements, orally or otherwise, have been made by any
party, which are not embodied herein, and that no other Agreement, statement, or
promise not contained in this Agreement shall be valid or binding on either
party.


 
6

--------------------------------------------------------------------------------

 
 
Modifications


        Section 9.05.  Any modification of this Agreement will be effective only
if it is in writing and signed by the party to be charged.


Disclosures


        Section 9.06.  The Company is aware and has no objection to Employee
owning and serving as President of HR Management Systems (HRMS). HRMS is a
former vendor of USOG but has no current affiliation with the Company.


Effect of Waiver


        Section 9.07.   The failure of either party to insist on strict
compliance with any of the terms, covenants, or conditions of this Agreement by
the other party shall not be deemed a waiver of that term, covenant, or
condition, nor shall any waiver or relinquishment of any right or power at any
one time or times be deemed a wavier or relinquishment of that right or power
for all or any other times.
 
 
Partial Invalidity


         Section 9.08.   If any provision of this Agreement is held by a court
of competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way.


Law Governing Agreement
 
        Section 9.09.   This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. The parties to this Agreement
agree that proper venue shall for the purpose of enforcing any arbitration award
issued hereunder, lie with the appropriate authority in the State of Delaware.




Sums Due Deceased Employee


        Section 9.10. If Employee dies prior to the expiration of the term of
his employment, any sums that may be due him from Employer under this Agreement
as of the date of death shall be paid to Employee’s executors, administrator’s,
heirs, personal representatives, successors, and assigns.
 
 
7

--------------------------------------------------------------------------------

 


Executed on February 7, 2011.




       
 

Employer    Employee   United States Oil & Gas Corp.      Alex Tawse   a
Delaware Corporation                           By: /s/Michael Taylor    By:
/s/Alex Tawse     Michael Taylor, Director       Alex Tawse                    
      By: /s/Dave Lindemann           Dave Lindemann, Director        

 
 
 
8

--------------------------------------------------------------------------------

 
                                                                              
 
                                                                                             
 




                                                                                       
                                                                                                  
 


 
 
 
       
 